               Case 3:19-cv-00754-JAD-CLB Document 11 Filed 12/08/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 RONNIE MONEY COLEMAN,                                      Case No.: 3:19-cv-00754-JAD-CLB

 4              Plaintiff
                                                           Order Denying Motion and Striking
 5 v.                                                    Complaint Filed in Violation of Stay Order

 6 DENNIS HOMAN,                                                        [ECF Nos. 6, 8]

 7              Defendant

 8

 9             On October 7, 2020, I issued a screening order on the complaint and stayed the case. 1

10 The screening order explicitly stated that, during the stay, no other pleadings or papers may be

11 filed in this case. 2 On November 16, 2020, Plaintiff filed an amended complaint 3 in violation of

12 the stay. On November 20, 2020, in violation of the stay, he filed a motion to amend the

13 complaint. 4

14             In order to expeditiously move through the initial screening process and the inmate-

15 mediation program, I strike Plaintiff’s amended complaint that was filed in violation of this

16 Court’s order, and I deny his motion to amend the complaint. If Plaintiff wishes to move to

17 amend the complaint, he must wait until the Court issues an order lifting the stay.

18             IT IS THEREFORE ORDERED that the Clerk of the Court is directed to STRIKE the

19 amended complaint (ECF No. 6) from the docket.

20             It is further ordered that the motion to amend the complaint (ECF No. 8) is DENIED.

21
     1
         ECF No. 3 at 8.
22   2
         Id.
23   3
         ECF No. 6.
     4
         ECF No. 8.
          Case 3:19-cv-00754-JAD-CLB Document 11 Filed 12/08/20 Page 2 of 2




 1        It is further ordered that the stay will remain in effect until the Court lifts the stay, and the

 2 parties MUST comply with that stay as ordered by the Court.

 3        Dated: December 8, 2020

 4                                                            _________________________________
                                                              U.S. District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
